Citation Nr: 1308713	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  06-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for the service-connected left shoulder dislocations, currently evaluated as 20 percent disabling prior to February 16, 2010, and 30 percent disabling from February 16, 2010, to the present.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for a right wrist condition.

5.  Entitlement to service connection for a left wrist condition.

6.  Entitlement to service connection for a right ankle condition.

7.  Entitlement to service connection for a left ankle condition.

8.  Entitlement to service connection for a left leg condition.

9.  Entitlement to service connection for burn scars on the arms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded these claims in September 2011 so the Veteran may be rescheduled for a Travel Board hearing.  He was initially scheduled for a hearing in October 2010, however, prior to that hearing the Veteran indicated he had automobile issues and would be unable to attend.  He was rescheduled for May 2011, but he again failed to report.  In a statement received in June 2011, the Veteran again requested to be rescheduled on the basis he missed his May 2011 hearing because he was diagnosed with prostate cancer.  Consequently, the Veteran was rescheduled for a hearing in January 2013, but he again failed to report.  Accordingly, the Board is proceeding as though he withdrew this hearing request because the Veteran neither filed for another postponement of his hearing nor  provided documentation showing good cause for his failure to appear.  38 C.F.R. § 20.704(d) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, the Veteran's claims, it is necessary to ensure procedural due process and that there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As an initial matter, the Board notes a there is a completed VA Form 21-4142 for unspecified treatment at Waycross Orthopedics, but there are no records from this private facility in the claims file.  Additionally, the Veteran submitted statements in December 2009 indicating additional treatment at the VA medical Centers in Lake City and Gainesville, Florida, and again in June 2010 specifically identifying treatment for hypertension and gout at these VA medical centers.  The most recent VA treatment records associated with the claims file are dated in November 2009.  Therefore, on remand, any additional private treatment records from any private physicians, including Waycross Orthopedics from 1990 to the present, as well as any outstanding, pertinent VA treatment records from Lake City and Gainesville, Florida, VA Medical Centers, dated after November 2009 to the present, should be obtained.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  For this reason, the Board has no discretion and must remand the appeal to attempt to obtain any outstanding records. 

Next, concerning the Veteran's claim of entitlement to increased ratings for his left shoulder dislocations, currently evaluated as 20 percent disabling prior to February 16, 2010, and 30 percent disabling from February 16, 2010, to the present, the Board notes that the record shows the Veteran last underwent a VA examination of his left shoulder dislocations in February 2010.  However, given the above determination that there are potentially relevant VA and private treatment records not yet associated with the Veteran's claims file, either physically or electronically, the Board must remand this claim for a new VA examination to reassess the severity of his left shoulder dislocations when taking into consideration all the evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran asserts his remaining claims of entitlement to service connection for gout, hypertension, a left leg disorder, bilateral ankle disorders, bilateral wrist disorders, and burns are the result of his military service.  

As part of the duty to assist a Veteran in developing the facts and evidence concerning a service-connection claims, VA must provide an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).


In the instant case, the Board notes the Veteran's claims file was misplaced during the pendency of this appeal.  As such, the RO has rebuilt his claims file with the available documents but, unfortunately, his service treatment records were not able to be duplicated.  When, as here, a Veteran's records have been lost or misplaced through no fault of his, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  O'Hare does not however raise a presumption that the missing records would, if available and on file, necessarily support the appellant's claim.  Case law does not establish a heightened benefit of the doubt, only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt rule, to assist the appellant in developing the claim, and to explain its decision when the appellant's records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection; that is, there is no reverse presumption for granting service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Accordingly, since the Veteran has not received VA examinations to determine whether his claimed disorders are related or attributable to his military service, the Board must obtain this necessary medical comment before readjudicating these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all records referred to by the Veteran not already of record, specifically from the private physical therapy, as well as any pertinent VA treatment records dated since November 2009.  

This should specifically include records of the Veteran's treatment at the Lake City and Gainesville, Florida VAMCs.  

The AOJ must make at least two requests to any custodian of private records, such as Waycross Orthopedics, in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of his claimed disorders.  He should be provided a reasonable amount of time to submit this lay evidence. 

3.  After the above development is completed, schedule the Veteran for an examination to determine the nature and severity of his left shoulder dislocations disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report. 


4.  Schedule the Veteran for appropriate VA examinations to determine whether his claimed disorders-hypertension, gout, bilateral wrist disorder, bilateral ankle disorder, a left leg disorder, and burn scars-are related to or had their onset in service.  The claims folder must be made available to and reviewed by the examiner.  

First, the examiner should determine whether the Veteran currently suffers from the claimed disorders listed above, clearly identifying each disorder found to be present.  With respect to orthopedic claims, the examiner is asked to be mindful that there could be multiple disorders pertaining to the wrists, ankles, and left leg, and also neurological manifestations.  

Thereafter, the examiner must opine as to whether it is at least as likely as not that any currently diagnosed disorders is/ are etiologically related to the Veteran's period of service.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

5.  Then adjudicate the Veteran's claims on appeal.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



